Citation Nr: 1743211	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-04 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1991 to May 1991 and October 2004 to December 2005, with additional National Guard and Reserve service.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In a March 2015 rating decision, the RO assigned a temporary evaluation of 100 percent, effective February 10, 2015, based on hospitalization over 21 days and assigned a 30 percent evaluation, effective April 1, 2015.  In an April 2015 rating decision, the RO increased the disability rating for the Veteran's service-connected PTSD to 50 percent disabling, effective April 1, 2015.  As the increases for the Veteran's service connected PTSD disability did not represent a total grant of the benefits sought on appeal, the claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that the claim period under review excludes the time period between February 10, 2015 and April 1, 2015, as this is the period that the RO assigned a temporary total disability rating pursuant to 38 C.F.R. § 4.29 (2017). 

In April 2009 and September 2015, the Board remanded the current issues for further evidentiary development.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).



FINDINGS OF FACT

1.  Throughout the period under review, the Veteran's PTSD resulted in functional limitation most closely approximating occupational and social impairment with deficiencies in most areas.

2. Throughout the period under review, the Veteran's PTSD has not been productive of total social and occupational impairment.

3. The competent and credible evidence of record demonstrates that the Veteran's service-connected disabilities do not preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Throughout the period under review, the criteria for an evaluation of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a TDIU are not met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.S. § 1155 (LexisNexis 2017); 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.S. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2017).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

By way of history, RO granted service connection for PTSD and assigned a rating of 50 percent under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, in a December 2010 rating decision.  The Veteran contested the initial rating in a September 2011 Notice of Disagreement.  In a March 2009 rating decision, the RO assigned a temporary evaluation of 100 percent, effective February 10, 2015, and assigned a 30 percent evaluation, effective April 1, 2015.  In an April 2015 rating decision, the RO increased the disability rating for the Veteran's service-connected PTSD to 50 percent disabling, effective April 1, 2015.  The relevant rating criteria for PTSD are as follows.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a) (2017).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

After review of the evidence of record, the Board finds that the Veteran's PTSD symptoms during the appeal period more closely approximate a 70 percent disability rating.  Specifically, the evidence demonstrates social and occupational impairment with deficiencies in mood, family relations, judgment, work, and thinking. 

Medical treatment records dated throughout the period under review show PTSD symptoms including depression, anxiety, and anger.  In particular, the September 2010 VA examination report documented the Veteran's reports "that he is more easily irritated/aggravated since returning from the service."  In addition, he indicated that he becomes "verbally and physically aggressive when he becomes frustrated."  For example, the Veteran reported throwing objects as well as yelling.  The examiner characterized the Veteran's mood as "anxious."  The Veteran noted that he avoids being around large crowds.  As an example, the Veteran reported that while working as a custodian at a local public school, he would wait until the children left the building to complete certain tasks.
 
Also, the Veteran was afforded a VA examination in January 2015.  During the examination, the Veteran endorsed symptoms of depressed mood, anxiety, chronic sleep impairment, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The examiner observed the Veteran as "anxious with constricted affect." 

During the December 2015 VA examination, the Veteran endorsed symptoms of depressed mood and anxiety.  The examiner observed the Veteran's mood as anxious, but noted his affect as stable and appropriate. 

In addition, the record reveals the Veteran's PTSD symptoms negatively impacted his family relations and judgment, in particular his relationship with his current spouse.  Following several reported incidents of domestic violence against his spouse, the Veteran was convicted of domestic violence in September 2011.  In a statement that month, the spouse recounted the Veteran's history of violent behavior.  Most recently in the spouse's June 2015 correspondence, she indicated that she has "felt trapped and isolated on many occasions" and she has "left him twice due to his behavior."  When the Veteran became angry, she frequently requested her father to pick up her young child from the house in order to protect her daughter. 

Next, the Veteran's PTSD symptoms have negatively impacted his employment.  Prior to the incidences of domestic violence, the Veteran reported during the September 2010 VA examination that he missed work 10 times because he lacked the motivation to report to work.  In September 2011, the Veteran resigned from his occupation as a custodian as a result of recent legal issues.  During the December 2015 VA examination, the Veteran explained that he decided to resign from his custodian job in order to avoid public embarrassment.  Since leaving his custodian position, the Veteran has been intermittently employed.  According to the December 2015 VA examination report, the Veteran is currently working full time at a factory job making car mats.

Turning to the final area for consideration, the Veteran's PTSD symptoms have negatively impacted his thoughts.  The record reveals that the Veteran has reported experiencing suicidal ideations, to include VA treatment records in December 2010, June 2012, November 2013, December 2013, February 2012, and March 2013.  The Board finds the Veteran's history of suicidal ideations a significant factor in granting a higher rating.  See Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 435, *19 (Mar. 27, 2017) (holding that suicidal ideation need not be active in nature to warrant the assignment of a 70 percent rating; rather, the appropriate inquiry is whether either passive or active suicidal ideation, in the absence of other symptoms similar to those listed as examples in the criteria for a 70 percent rating, results in social and occupational impairment with deficiencies in most areas).

In short, resolving all doubt in the Veteran's favor, the Board finds that the evidence of record reflects the Veteran's PTSD symptoms resulted in occupational and social impairment with deficiencies in work, family relations, judgment, thinking, and mood.  Thus, this impairment resulted in deficiencies that more nearly approximates the criteria for a 70 percent disability rating throughout the appeal period.

On the other hand, the record does not reflect that the Veteran has demonstrated the symptoms associated with a 100 percent rating, or other symptoms of similar severity, frequency, and duration.  The Veteran has denied obsessions, compulsions, hallucinations, and delusions, and the examiners did not observe such.  In addition, the January 2015 and December 2015 VA examiner opined that the Veteran's PTSD results in occupational and social impairment due to mild or transient symptoms.  The lowest GAF score assigned to the Veteran during the period under review was a 60, in September 2010 and December 2015.  

The Board acknowledges the Veteran's history of suicidal ideations and domestic violence, but the record demonstrates that this danger has not been persistent, as is required for a higher 100 percent rating.  VA treatment records reveal that the Veteran denied suicidal and homicidal ideations in August 2010, October 2010, May 2011, June 2011, July 2011, February 2012, May 2013.  In addition, the Veteran successfully completed the VA PTSD Residential Rehabilitation Treatment Program in March 2015.  March 2015 psychiatry discharge notes reveal that the Veteran had "better confidence and less depression and better anger management."  Furthermore, the Veteran presented better ability to cope, greater understating of PTSD, and good motivations.  In June 2015, the Veteran's spouse reported that "[h]is condition currently deems no physical threat to me and my children."  The Veteran did not report any suicidal ideations during the December 2015 VA examination.  Thus, it appears that the Veteran's PTSD overall has been considerably less severe than that which is contemplated by the criteria for a 100 percent rating.  As such, a rating in excess of 70 percent for PTSD is not warranted during the period under review. 

II. TDIU 

The issue of TDIU has been raised by the record based on the Veteran's February 2012 statement.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  See 38 U.S.C.S. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2017).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Here, the Veteran does not meet the threshold requirements for a TDIU.  In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that the Veteran is service-connected for PTSD (now 70 percent disabling) and tinnitus (10 percent disabling).  The assigned combined evaluation of 70 percent for the Veteran's service-connected disabilities meets the criteria for schedular consideration of TDIU.  See 38 C.F.R. § 4.16(a).  

However, while the Veteran meets the schedular criteria for a TDIU, he does not meet all the threshold requirements for a TDIU. According to the December 2015 VA Social Work and Industrial Survey, the Veteran is working full-time.  Additionally, there is no evidence which supports a finding that this employment qualifies as less than gainful.  As there is no evidence demonstrating that the Veteran's PTSD prevents him from securing or following a substantially gainful occupation, a TDIU must be denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.


ORDER

An evaluation of 70 percent, throughout the period under review, for PTSD is granted subject to the rules and regulations governing the payment of VA monetary benefits.

A total disability rating based on individual unemployability due to service-connected PTSD is denied.






____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


